 
Exhibit 10.1
 
SECURITIES PURCHASE AGREEMENT
 
This SECURITIES PURCHASE AGREEMENT (the “Agreement”) is dated as of March 2,
2011 by and among Alliqua, Inc., a Florida corporation (the “Company”), and each
of the purchasers identified on the signature pages hereto and such purchasers’
respective successors and assigns (individually, a “Purchaser” and collectively,
the “Purchasers”).
 
The parties hereto agree as follows:
 
ARTICLE I.
 
PURCHASE AND SALE OF COMMON STOCK
 
Section 1.01                      Purchase and Sale of Stock. Upon the following
terms and conditions, the Company shall issue and sell to each Purchaser, and
each Purchaser shall purchase from the Company, that number of shares of the
Company’s common stock, par value $0.001 per share (the “Common Stock”), as is
set forth on each such Purchaser’s signature page hereto (collectively, the
“Shares”), at a price per share equal to $0.16. The Company and the Purchasers
are executing and delivering this Agreement in accordance with and in reliance
upon the exemption from securities registration afforded by Rule 506 of
Regulation D (“Regulation D”) as promulgated by the United States Securities and
Exchange Commission (the “Commission”) under the Securities Act of 1933, as
amended (the “Securities Act”).
 
Section 1.02                      Warrants. The Company agrees to issue to each
Purchaser a Warrant in substantially the form attached hereto as Exhibit A (each
a “Warrant” and collectively, the “Warrants”), to purchase that number of shares
of Common Stock as is equal to one hundred percent (100%) of the number of
Shares purchased by each such Purchaser hereunder. The Warrants shall have an
initial term of five (5) years from their issuance date and shall have an
initial exercise price per share equal to $0.17.
 
Section 1.03                      Warrant Shares. The Company has authorized and
has reserved and covenants to continue to reserve, free of preemptive rights and
other similar contractual rights of stockholders, that number of shares of
Common Stock equal to one hundred percent (100%) of the number of shares of
Common Stock as shall from time to time be sufficient to effect the exercise of
all of the Warrants then outstanding. Any shares of Common Stock issuable upon
exercise of the Warrants (and such shares when issued) are herein referred to as
the “Warrant Shares”. The Shares, the Warrants and the Warrant Shares are
sometimes collectively referred to as the “Securities.”
 
Section 1.04                      Closing. The closing of the purchase and sale
of the Shares and the Warrants hereunder (the “Closing”) shall occur
concurrently with the execution of this Agreement by the Company and the
Purchasers. In particular, immediately following execution of this Agreement by
the Purchasers and the Company, each Purchaser shall transmit to the Company,
via wire transfer of immediately available funds, such Purchaser’s total
purchase price hereunder, and the Company shall deliver an originally executed
Warrant to each Purchaser to acquire that number of shares of Common Stock as is
set forth on such Purchaser’s signature page hereto and irrevocably instruct the
Company’s transfer agent to deliver to each Purchaser a stock certificate for
the number of Shares purchased hereunder by each such Purchaser.
 
ARTICLE II.
 
REPRESENTATIONS AND WARRANTIES
 
Section 2.01                      Representations and Warranties of the Company.
The Company hereby represents and warrants to the Purchasers, as of the date
hereof, as follows:
 

 
 
 

--------------------------------------------------------------------------------

 

(a)           Organization, Good Standing and Power. The Company is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Florida and has the requisite corporate power to own, lease
and operate its properties and assets and to conduct its business as it is now
being conducted. The Company is duly qualified as a foreign corporation to do
business and is in good standing in every jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary except for any jurisdiction(s) (alone or in the aggregate) in which
the failure to be so qualified will not have material adverse effect on the
business, operations, assets, properties, prospects or financial condition of
the Company and its subsidiaries, taken as a whole, and/or any condition,
circumstance, or situation that would prohibit or otherwise interfere with the
ability of the Company to perform any of its obligations under the Transaction
Documents in any material respect (each, a “Material Adverse Effect”).
 
(b)           Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and perform this Agreement and the
Warrants (collectively, the “Transaction Documents”) and to issue and sell the
Shares and the Warrants in accordance with the terms hereof and otherwise carry
out its obligations thereunder. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby have been duly and validly
authorized by all necessary corporate action, and no further consent or
authorization of the Company or its Board of Directors or stockholders is
required. The Transaction Documents have been duly executed and delivered by the
Company. Each of the Transaction Documents constitutes a valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation, conservatorship,
receivership or similar laws relating to, or affecting generally the enforcement
of, creditor’s rights and remedies or by other equitable principles of general
application.
 
(c)           Issuance of Shares. The Shares and the Warrants to be issued at
the Closing have been duly authorized by all necessary corporate action and the
Shares, when paid for or issued in accordance with the terms hereof, shall be
validly issued and outstanding, fully paid and nonassessable. When the Warrant
Shares are issued in accordance with the terms of the Warrants, such shares will
be duly authorized by all necessary corporate action and validly issued and
outstanding, fully paid and nonassessable, and the holders shall be entitled to
all rights accorded to a holder of Common Stock
 
(d)           No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company, the performance by the Company of its
obligations under the Warrants and the consummation by the Company of the
transactions contemplated herein and therein do not and will not (i) conflict
with or violate any provision of the Company’s Articles of Incorporation or
Bylaws, (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, mortgage, deed of trust, indenture, note, bond, license, lease
agreement, instrument or obligation to which the Company is a party or by which
it or its properties or assets are bound, (iii) create or impose a lien,
mortgage, security interest, charge or encumbrance of any nature on any property
of the Company under any agreement or any commitment to which the Company is a
party or by which the Company is bound or by which any of its properties or
assets are bound or (iv) result in a violation of any federal, state, local or
foreign statute, rule, regulation, order, judgment or decree (including federal
and state securities laws and regulations) applicable to the Company or by which
any property or asset of the Company are bound or affected, except, in all cases
other than violations pursuant to clause (i) above, for such conflicts,
defaults, terminations, amendments, accelerations, cancellations and violations
as would not, individually or in the aggregate, have or reasonably be expected
to have a Material Adverse Effect.
 

 
 
 

--------------------------------------------------------------------------------

 

(e)           Commission Documents, Financial Statements. The Common Stock of
the Company is registered pursuant to Section 12(b) or 12(g) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and the Company has
timely filed all reports, schedules, forms, statements and other documents
required to be filed by it with the Commission pursuant to the reporting
requirements of the Exchange Act, including material filed pursuant to Section
13(a) or 15(d) of the Exchange Act from January 1, 2009 through the date hereof
(all of the foregoing including filings incorporated by reference therein being
referred to herein as the “Commission Documents”). At the times of their
respective filings, the Commission Documents complied in all material respects
with the requirements of the Exchange Act and the rules and regulations of the
Commission promulgated thereunder and other federal, state and local laws, rules
and regulations applicable to such documents and, as for their respective dates,
none of the Commission Documents contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading. The financial statements of the
Company included in the Commission Documents comply as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the Commission or other applicable rules and regulations with
respect thereto. Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (except (i) as may be otherwise indicated in
such financial statements or the notes thereto or (ii) in the case of unaudited
interim statements, to the extent they may not include footnotes or may be
condensed or summary statements), and fairly present in all material respects
the financial position of the Company and its subsidiaries as of the dates
thereof and the results of operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).
 
Section 2.02                      Representations and Warranties of the
Purchasers. Each of the Purchasers hereby makes the following representations
and warranties to the Company with respect solely to itself and not with respect
to any other Purchaser:
 
(a)           Organization and Standing of the Purchasers. If the Purchaser is
an entity, such Purchaser is a corporation, limited liability company or
partnership duly incorporated or organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization.
 
(b)           Authorization and Power. Each Purchaser has the requisite power
and authority to enter into and perform this Agreement and to purchase the
Securities being sold to it hereunder. The execution, delivery and performance
of this Agreement by such Purchaser and the consummation by it of the
transactions contemplated hereby have been duly authorized by all necessary
corporate or partnership action, and no further consent or authorization of such
Purchaser or its Board of Directors, stockholders, or partners, as the case may
be, is required. This Agreement has been duly authorized, executed and delivered
by such Purchaser and constitutes, or shall constitute when executed and
delivered, a valid and binding obligation of the Purchaser enforceable against
the Purchaser in accordance with the terms thereof, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership or
similar laws relating to, or affecting generally the enforcement of, creditor’s
rights and remedies or by other equitable principles of general application.
 
(c)           Purchase For Own Account. Each Purchaser is acquiring the
Securities solely for its own account and not with a view to or for sale in
connection with distribution. Each Purchaser does not have a present intention
to sell the Shares or the Warrants, nor a present arrangement (whether or not
legally binding) or intention to effect any distribution of the Shares or the
Warrants to or through any person or entity; provided, however, that by making
the representations herein and subject to Section 2.02(g) below, such Purchaser
does not agree to hold the Shares or the Warrants for any minimum or other
specific term and reserves the right to dispose of the Shares or the Warrants at
any time in accordance with federal and state securities laws applicable to such
disposition. Each Purchaser acknowledges that it is able to bear the financial
risks associated with an investment in the Securities and that it has been given
full access to such records of the Company and its subsidiaries and to the
officers of the Company and its subsidiaries and received such information as it
has deemed necessary or appropriate to conduct its due diligence investigation
and has sufficient knowledge and experience in investing in companies similar to
the Company in terms of the Company’s stage of development so as to be able to
evaluate the risks and merits of its investment in the Company.
 

 
 
 

--------------------------------------------------------------------------------

 

 
(d)           Status of Purchasers. Such Purchaser is an “accredited investor”
as defined in Regulation D promulgated under the Securities Act. Such Purchaser
is not required to be registered as a broker-dealer under Section 15 of the
Exchange Act and such Purchaser is not a broker-dealer.
 
(e)           Opportunities for Additional Information. Each Purchaser
acknowledges that such Purchaser has had the opportunity to ask questions of and
receive answers from, or obtain additional information from, the executive
officers of the Company concerning the financial and other affairs of the
Company, and to the extent deemed necessary in light of such Purchaser’s
personal knowledge of the Company’s affairs, such Purchaser has asked such
questions and received answers to the full satisfaction of such Purchaser, and
such Purchaser desires to invest in the Company. Neither such inquiries nor any
other investigation conducted by or on behalf of such Purchaser or its
representatives or counsel shall modify, amend or affect such Purchaser’s right
to rely on the truth, accuracy and completeness of the Company’s representations
and warranties contained in the Transaction Documents.
 
(f)           No General Solicitation. Each Purchaser acknowledges that the
Shares and the Warrants were not offered to such Purchaser by means of any form
of general or public solicitation or general advertising, or publicly
disseminated advertisements or sales literature, including (i) any
advertisement, article, notice or other communication published in any
newspaper, magazine, or similar media, or broadcast over television or radio or
(ii) any seminar or meeting to which such Purchaser was invited by any of the
foregoing means of communications.
 
(g)           Rule 144. Such Purchaser understands that the Securities must be
held indefinitely unless such Shares or Warrants are registered under the
Securities Act or an exemption from registration is available. Such Purchaser
acknowledges that such Purchaser is familiar with Rule 144 of the rules and
regulations of the Commission, as amended, promulgated pursuant to the
Securities Act (“Rule 144”), and that such person has been advised that Rule 144
permits resales only under certain circumstances. Such Purchaser understands
that to the extent that Rule 144 is not available, such Purchaser will be unable
to sell any Shares or Warrants without either registration under the Securities
Act or the existence of another exemption from such registration requirement.
 
(h)           General. Such Purchaser understands that the Securities are being
offered and sold in reliance on a transactional exemption from the registration
requirement of federal and state securities laws and the Company is relying upon
the truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of such Purchaser set forth herein in order
to determine the applicability of such exemptions and the suitability of such
Purchaser to acquire the Securities.
 
(i)           Governmental Review. The Purchaser understands that no United
States federal or state agency or any other government or governmental agency
has passed upon or made any recommendation or endorsement of the Shares or the
Warrants.
 
(j)           Independent Investment. Except as may be disclosed in any filings
with the Commission by the Purchasers under Section 13 and/or Section 16 of the
Exchange Act, no Purchaser has agreed to act with any other Purchaser for the
purpose of acquiring, holding, voting or disposing of the Securities purchased
hereunder for purposes of Section 13(d) under the Exchange Act, and each
Purchaser is acting independently with respect to its investment in the
Securities.
 

 
 
 

--------------------------------------------------------------------------------

 

 
ARTICLE III.
 
OTHER AGREEMENTS OF THE PARTIES
 
Section 3.01                      Transfer Restrictions.
 
(a)           The Purchasers covenant that the Securities will only be disposed
of pursuant to an effective registration statement under, and in compliance with
the requirements of, the Securities Act or pursuant to an available exemption
from the registration requirements of the Securities Act, and in compliance with
any applicable state securities laws. In connection with any transfer of
Securities other than pursuant to an effective registration statement or to the
Company, or pursuant to Rule 144 at such time that the Company is not required
to be in compliance with Rule 144(c) and any other limitations or requirements
set forth in Rule 144, the Company may require the transferor to provide the
Company with an opinion of counsel selected by the transferor, the form and
substance of which opinion shall be reasonably satisfactory to the Company, to
the effect that such transfer does not require registration under the Securities
Act.
 
(b)           The Purchasers agree to the imprinting of the following legend on
any certificate evidencing any of the Securities (in addition to any legend
required by applicable state securities or “blue sky” laws):
 
THESE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR THE COMPANY SHALL HAVE RECEIVED AN OPINION OF COUNSEL
THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER THE
PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.
 
Section 3.02                      Integration. The Company shall not sell, offer
for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that would be
integrated with the offer or sale of the Shares and Warrants in a manner that
would require the registration under the Securities Act of the sale of the
Shares and Warrants to the Purchasers.
 
Section 3.03                      Securities Laws Disclosure; Publicity. The
Company shall, at or before 5:30 p.m., New York time, on the fourth business day
following execution of this Agreement, file a Current Report on Form 8-K with
the Commission describing the terms of the transactions contemplated by the
Transaction Documents and including as exhibits to such Current Report on Form
8-K the Transaction Documents and the form of Warrant, in the form required by
the Exchange Act. Thereafter, the Company shall timely file any filings and
notices required by the Commission or applicable state law with respect to the
transactions contemplated hereby and provide copies thereof to the Purchaser
upon request. Except as set forth in the press release attached hereto as
Exhibit B, which the Purchasers and the Company have agreed to issue following
the Closing, the Company shall not publicly disclose the name of any Purchaser,
or include the name of any Purchaser in any press release without the prior
written consent of such Purchaser (which consent shall not be unreasonably
withheld or delayed), unless otherwise required by law, regulatory authority or
trading market.
 

 
 
 

--------------------------------------------------------------------------------

 

Article IV.
 
Miscellaneous
 
Section 4.01                      Fees and Expenses. Except as otherwise set
forth in this Agreement and the other Transaction Documents, each party shall
pay the fees and expenses of its advisors, counsel, accountants and other
experts, if any, and all other expenses, incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of this Agreement.
The Company shall pay all stamp or other similar taxes and duties levied in
connection with issuance of the Shares and the Warrants pursuant hereto.
 
Section 4.02                      Specific Enforcement, Consent to Jurisdiction.
 
(a)           The Company and the Purchasers acknowledge and agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement or the other Transaction Documents were not performed in accordance
with their specific terms or were otherwise breached. It is accordingly agreed
that the parties shall be entitled to seek an injunction or injunctions to
prevent or cure breaches of the provisions of this Agreement and to enforce
specifically the terms and provisions hereof or thereof, this being in addition
to any other remedy to which any of them may be entitled by law or equity.
 
(b)           Each of the Company and the Purchasers (i) hereby irrevocably
submits to the jurisdiction of the United States District Court sitting in the
Southern District of New York and the courts of the State of New York located in
New York County for the purposes of any suit, action or proceeding arising out
of or relating to this Agreement or any of the other Transaction Documents or
the transactions contemplated hereby or thereby and (ii) hereby waives, and
agrees not to assert in any such suit, action or proceeding, any claim that it
is not personally subject to the jurisdiction of such court, that the suit,
action or proceeding is brought in an inconvenient forum or that the venue of
the suit, action or proceeding is improper. Each of the Company and the
Purchasers consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address in effect for
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing in this
Section 4.02 shall affect or limit any right to serve process in any other
manner permitted by law.
 
Section 4.03                      Entire Agreement; Amendment. This Agreement
(including all exhibits and schedules hereto) and the Transaction Documents
contain the entire understanding and agreement of the parties with respect to
the matters covered hereby and, except as specifically set forth herein or in
the Transaction Documents, neither the Company nor any of the Purchasers makes
any representations, warranty, covenant or undertaking with respect to such
matters and they supersede all prior understandings and agreements with respect
to said subject matter, all of which are merged herein. No provision of this
Agreement may be waived or amended other than by a written instrument signed by
the Company and the Purchaser holding a majority of the Shares then outstanding
and held by Purchasers, and no provision hereof may be waived other than by a
written instrument signed by the party against whom enforcement of any such
amendment or waiver is sought. No such amendment shall be effective to the
extent that it applies to less than all of the holders of the Shares then
outstanding.
 
Section 4.04                      Notices. Any notice, demand, request, waiver
or other communication required or permitted to be given hereunder shall be in
writing and shall be effective (a) upon hand delivery by telex (with correct
answer back received), telecopy, e-mail or facsimile at the address or number
designated below (if delivered on a business day during normal business hours
where such notice is to be received), or the first business day following such
delivery (if delivered other than on a business day during normal business hours
where such notice is to be received) or (b) on the second business day following
the date of mailing by express courier service, fully prepaid, addressed to such
address, or upon actual receipt of such mailing, whichever shall first occur.
The addresses for such communications shall be:
 

 
 
 

--------------------------------------------------------------------------------

 

 
(a)           If to the Company:
 
Alliqua, Inc.
850 Third Avenue, Suite 1801
New York, New York
Attention: David Stefansky
Fax No.: (646) 218-1401
 
 
with copies to:


Haynes and Boone, LLP
30 Rockefeller Plaza, 26th Floor
New York, New York 10112
Attention: Rick A. Werner, Esq.
Fax No.: (212) 884-8234
 
 
(b)           If to any Purchaser at the address of such Purchaser set forth on
the signature pages hereto.
 
Any party hereto may from time to time change its address for notices by giving
at least ten (10) days written notice of such changed address to the other party
hereto.
 
Section 4.05                      Waivers. No waiver by either party of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any other provisions, condition or requirement hereof, nor shall any delay or
omission of any party to exercise any right hereunder in any manner impair the
exercise of any such right accruing to it thereafter.
 
Section 4.06                      Headings. The article, section and subsection
headings in this Agreement are for convenience only and shall not constitute a
part of this Agreement for any other purpose and shall not be deemed to limit or
affect any of the provisions hereof.
 
Section 4.07                      Successors and Assigns; Restrictions on
Transfer. This Agreement shall be binding upon and inure to the benefit of the
parties and their successors and assigns. The Company may not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the Purchasers.
 
Section 4.08                      No Third Party Beneficiaries. This Agreement
is intended for the benefit of the parties hereto and their respective permitted
successors and assigns and is not for the benefit of, nor may any provision
hereof be enforced by, any other person.
 
Section 4.09                      Governing Law. This Agreement shall be
governed by and construed in accordance with the internal laws of the State of
New York, without giving effect to any of the conflicts of law principles which
would result in the application of the substantive law of another jurisdiction.
This Agreement shall not be interpreted or construed with any presumption
against the party causing this Agreement to be drafted. Each party hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all rights to a trial by jury in any legal proceeding arising out of or relating
to this Agreement or the transactions contemplated hereby.
 

 
 
 

--------------------------------------------------------------------------------

 

Section 4.10                      Survival. The representations and warranties
of the Company and the Purchasers shall survive the execution and delivery
hereof and the Closing hereunder for the applicable statute of limitations
period.
 
Section 4.11                      Counterparts. This Agreement may be executed
in any number of counterparts, each of which when so executed shall be deemed to
be an original and, all of which taken together shall constitute one and the
same Agreement and shall become effective when counterparts have been signed by
each party and delivered to the other parties hereto, it being understood that
all parties need not sign the same counterpart. In the event that any signature
is delivered by facsimile transmission, such signature shall create a valid
binding obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
were the original thereof.
 
Section 4.12                      Severability. The provisions of this Agreement
and the Transaction Documents are severable and, in the event that any court of
competent jurisdiction shall determine that any one or more of the provisions or
part of the provisions contained in this Agreement or the Transaction Documents
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision or part of a provision of this Agreement or the Transaction
Documents and such provision shall be reformed and construed as if such invalid
or illegal or unenforceable provision, or part of such provision, had never been
contained herein, so that such provisions would be valid, legal and enforceable
to the maximum extent possible.
 
Section 4.13                      Further Assurances. From and after the date of
this Agreement, upon the request of any Purchaser or the Company, each of the
Company and the Purchasers shall execute and deliver such instrument, documents
and other writings as may be reasonably necessary or desirable to confirm and
carry out and to effectuate fully the intent and purposes of this Agreement, the
Shares, the Warrants and the Warrant Shares.
 
Section 4.14                      Like Treatment of Purchasers. No consideration
shall be offered or paid to any Purchaser to amend or consent to a waiver or
modification of any provision of any of the Transaction Documents unless the
same consideration is also offered to all of the Purchasers then holding Shares.
Further, the Company shall not make any payments or issue any securities to the
Purchasers in amounts which are disproportionate to the respective numbers of
outstanding Shares held by any Purchasers at any applicable time. For
clarification purposes, this provision constitutes a separate right granted to
each Purchaser by the Company and negotiated separately by each Purchaser, and
is intended for the Company to treat the Purchasers as a class and shall not in
any way be construed as the Purchasers acting in concert or as a group with
respect to the purchase, disposition or voting of the Shares, the Warrants or
otherwise.
 
 [SIGNATURE PAGES FOLLOWS]
 

 
 
 

--------------------------------------------------------------------------------

 

Company Signature Page
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an authorized signatory as of the date first above written.
 
 

 
ALLIQUA, INC.
         
 
By:
/s/      Name:  Richard Rosenblum     Title:  President          

 
                                                               
 
 

--------------------------------------------------------------------------------

 

Purchaser Signature Page
 
By its execution and delivery of this signature page, the undersigned Purchaser
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of March 1, 2011 (the “Purchase
Agreement”) by and among Alliqua, Inc. and the Purchasers (as defined therein),
as to the number of shares of Common Stock set forth below and as to a Warrant
to purchase the number of Warrant Shares (as defined therein) set forth below,
and authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.
 
Name of Purchaser:






By:                                                                
 Name:
 Title:


Address:                                                                










Telephone No.: _________________________


Facsimile No.:                                                                


Email Address: __________________________


Number of
Shares:                                                                


Number of Warrant
Shares:                                                                


Aggregate Purchase Price:
$                                                                


Tax ID No.                                                                


 
Delivery Instructions (if different than above):
 
c/o: ____________________________________________________________
 
Address: ________________________________________________________
 
 ______________________________________________________________
 
Telephone No.: ___________________________________________________
 
Facsimile No. : ___________________________________________________
 
Other Special Instructions: ___________________________________________
 

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A to the
 
SECURITIES PURCHASE AGREEMENT FOR
 
ALLIQUA, INC.
 
FORM OF WARRANT
 

                                                             
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B to the
 
SECURITIES PURCHASE AGREEMENT FOR
 
ALLIQUA, INC.
 
PRESS RELEASE
 
 
 
 
 
 